DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Interpretation
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “arranging accessories relative to the blank panel assembly according on one of the helicopter configurations to obtain a configured panel assembly” is indefinite in that it is unclear what the applicant considers an ‘accessory’ to be. The specification provides confusing guidance in this matter, describing the accessories in paragraph 7: “the accessories are defined by the particular helicopter configurations to obtain a configured panel assembly and located outside of the brace region.” No further definition based on the helicopter configuration is given, so the corresponding claim limitation is indefinite.
Claims 2-10 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lajain (DE 102004035170 B3) in view of Nino (US 20200113054 A1).

Regarding claim 1, Lajain discloses a method of fabricating a panel for a helicopter airframe configurable in a plurality of helicopter configurations (functional limitation) comprising the steps of:
defining operational characteristics of the helicopter airframe (Lajain, claim 12, panel is defined for use with one of a fuselage, tail, or wing of a missile or airplane; this defines operational characteristics of the airframe);
providing a skin panel configured according to the operational characteristics of the helicopter airframe (Lajain, claim 1, method of manufacture includes providing a skin sheet metal to form a skin of the vehicle);
defining a brace region relative to the skin panel based on the operational characteristics of the helicopter airframe and the plurality of helicopter configurations (Lajain, claim 1, step a, thin region where no frame/stringers are placed defines a brace region of the skin panel, helicopter configuration may include takeoff and landing configurations with different engine and blade rotation requirements);
operatively connecting a brace assembly to the skin panel within the brace region to form a blank panel assembly (Lajain, claim 1, steps b-d, brace consisting of stringers and frames attached to thin region); except:
arranging accessories relative to the blank panel assembly according on one of the helicopter configurations to obtain a configured panel assembly.

Nino teaches an aircraft with structures wherein accessories are attached to the structure by arranging accessories relative to the blank panel assembly according on one of the aircraft configurations to obtain a configured structure assembly (Nino, paragraph 27, accessories comprising sensor/actuators may be printed over the surface of structure) 
	Lajain and Nino are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the process of assembling the panel structure of Lajain to include the accessories printed onto the structure of Nino in order to provide sensors for checking structural health of the panel structure.

Regarding claim 2, Lajain as modified by Nino discloses a method as recited in claim 1, in which the skin panel is metal (Lajain, claim 1, skin is a sheet metal skin).

Regarding claim 3, Lajain as modified by Nino discloses a method as recited in claim 1, in which the brace assembly is metal (Lajain, claim 2, sheet, stringers, and frames are welded together which requires that they all are made of metal since the sheet is made of metal).

Regarding claim 4, Lajain as modified by Nino discloses a method as recited in claim 1, in which the 
skin panel is metal (Lajain, claim 1, skin is a sheet metal skin); 
and brace assembly is metal (Lajain, claim 2, sheet, stringers, and frames are welded together which requires that they all are made of metal since the sheet is made of metal).

Regarding claim 5, Lajain as modified by Nino discloses a method as recited in claim 1, in which the step of operatively connecting the brace assembly to the skin panel comprises the steps of:
securing first and second main members to the skin panel (Lajain, claim 1, step b, stringers (see figure below) are applied to the sheet metal skin); and
securing a plurality of cross members to the skin panel and the first and second main members (Lajain, claim 1, step d, frames (see figure below) are applied to the sheet metal skin and attached to the stringers).

    PNG
    media_image1.png
    623
    840
    media_image1.png
    Greyscale

Regarding claim 6, Lajain as modified by Nino discloses a method as recited in claim 4, in which the step of operatively connecting the brace assembly to the skin panel comprises the steps of:
securing first and second main members to the skin panel (Lajain, claim 1, step b, stringers are applied to the sheet metal skin); and
securing a plurality of cross members to the skin panel and the first and second main members (Lajain, claim 1, step d, frame are applied to the sheet metal skin and attached to the stringers)

Regarding claim 7, Lajain as modified by Nino discloses a method as recited in claim 6, in which:
the first and second main members are riveted to the skin panel (Lajain, claim 2 and paragraph 9, stringers are attached by welding, however paragraph 9 gives riveting as an alternative method of attachment instead of welding); and
the plurality of cross members are riveted to the skin panel and to the first and second main members (Lajain, claim 2 and paragraph 9, frames are attached to skin and stringers by welding, however paragraph 9 gives riveting as an alternative method of attachment instead of welding).

Regarding claim 8, Lajain as modified by Nino discloses a method as recited in claim 1, in which at least one of the accessories is arranged relative to the skin panel assembly before the brace assembly is operatively connected to the skin panel (Nino, paragraph 29, accessories comprising sensor/actuators may be printed over the surface of structure during manufacturing of the aircraft structure).

Regarding claim 9, Lajain as modified by Nino discloses a method as recited in claim 1, in which at least one of the accessories is arranged relative to the skin panel assembly after the brace assembly is operatively connected to the skin panel (Nino, paragraph 29, accessories comprising sensor/actuators may be printed over the surface of structure after the manufacturing of the aircraft structure).

Regarding claim 10, Lajain as modified by Nino discloses a method as recited in claim 1, in which:
at least one of the accessories is arranged relative to the skin panel assembly before the brace assembly is operatively connected to the skin panel (Nino, paragraph 29, accessories comprising sensor/actuators may be printed over the surface of structure during manufacturing of the aircraft structure); and
at least one of the accessories is arranged relative to the skin panel assembly after the brace assembly is operatively connected to the skin panel (Nino, paragraph 29, accessories comprising sensor/actuators may be printed over the surface of structure after the manufacturing of the aircraft structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bradbury (GB 2541182 A) teaches a method of producing a structure including a brace and outer skin for an aircraft.
Raeckers (EP 2942269 A1) teaches a method for manufacturing a supporting structure that is attached to a skin panel of an aircraft
Danke (DE 102009060706 A1) teaches a stiffening structure for an aircraft panel and a method of producing such a structure
Palm (DE 10332003 B3) teaches a reinforcing structure for an aircraft skin panel made of aluminum
Kato (EP 2457684 A2) teaches a method of manufacturing a panel structure including a brace structure.
Fietz (EP 3281861 A1) teaches a skin panel and stiffening structure for a rotorcraft
Grantham (US 20060226287 A1) teaches a structural panel for with a brace including stringers and overlaid with frames.
Benthien (US 20170253316 A1) teaches a skin panel reinforced using a stringer and former produced via additive manufacturing.
Suzuki (WO 2021171633 A1) teaches a frame assembly for a panel of an aircraft and method of its manufacture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOC  format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642